333 So.2d 609 (1976)
In re Weldon Kay CHAFIN
v.
STATE.
Ex parte Weldon Kay Chafin.
SC 1873.
Supreme Court of Alabama.
June 18, 1976.
Corretti, Newsom & Rogers and Samuel Maples, Birmingham, for petitioner.
None for the State.
BEATTY, Justice.
Petition of Weldon Kay Chafin for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Chafin v. State, Ala.Cr.App., 57 Ala.App. ___, 333 So.2d 599.
Writ denied.
HEFLIN, C. J., and MADDOX, JONES and SHORES, JJ., concur.